                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAMS SARRANO,                       :
            Plaintiff                   :
                                              CIVIL ACTION NO. 3:17-2398
                                        :
            v.
                                        :          (JUDGE MANNION)
CITY OF SCRANTON, et al.
                                        :
            Defendants

                               MEMORANDUM
      Pending before the court in this §1983 civil rights action, in which
plaintiff Williams Sarrano alleges that excessive force was used on him during
his arrest, is a motion for summary judgment pursuant to Fed.R.Civ.P. 56
filed on behalf of defendants City of Scranton and Brett Griffiths, a police
officer with the City’s Police Department. (Doc. 17). For the reasons set forth
below, the motion will be GRANTED IN PART and DENIED IN PART.


I.    PROCEDURAL HISTORY
      The plaintiff’s December 27, 2017 complaint relates to events that
occurred on July 12, 2017, when he was being arrested due to a domestic
violence incident with his girlfriend by Officers of the Scranton Police
Department (“SPD”), including Griffiths. (Doc. 1). During his arrest, plaintiff
alleges that Griffiths unnecessarily used excessive force on him despite the
fact that he did not resist. After plaintiff was transported to SPD Headquarters,
he alleges that he had to be taken to the hospital for treatment to his face. As
a result of Griffiths’ punches, plaintiff alleges that he sustained multiple facial
fractures and that some of the damage resulted in permanent injuries.
      In his complaint, plaintiff raises three counts. In Count I, plaintiff raises
an excessive force claim pursuant to the Fourth, Eighth and Fourteenth
Amendments against both defendants under 42 U.S.C. §1983. In Count II,
plaintiff raises a state law assault claim, and in Count III, he raises a state law
battery claim. Both state law claims are brought against only Griffiths.
      As relief, plaintiff seeks compensatory damages as well as attorney’s
fees pursuant to 42 U.S.C. §1988. Plaintiff also alleges that “Griffiths’ actions
were willful, deliberate, malicious and/or reckless in that Griffiths carried out
the [alleged acts of excessive force] subjectively knowing that his conduct was
wrong.” As such, plaintiff seeks punitive damages against Griffiths. Griffiths
is sued in both his individual and official capacity.
      On November 30, 2018, defendants filed the instant motion for summary
judgment pursuant to Fed.R.Civ.P. 56, with respect to all three claims, arguing
that plaintiff failed to present sufficient evidence that Griffiths used excessive
force on him and, failed to show that the City had a custom, practice or policy
that would support a municipal liability claim against it. (Doc. 17). Defendants
simultaneously filed their statement of facts and exhibits as well as their brief
in support of their motion. (Docs. 18-19). On December 19, 2018, plaintiff filed
his response to defendants’ statement of facts and his brief in opposition to
the defendants’ motion. (Docs. 21-22). Defendants did not file a reply brief
and the time to do so has expired.

                                        2
      This court has jurisdiction over plaintiff’s federal claim pursuant to 28
U.S.C. §1331 and §1343. This court has jurisdiction over plaintiff’s state law
claims pursuant 28 U.S.C. §1337. Venue is proper in this court under 28
U.S.C. §1391.


II.   MATERIAL FACTS1
      On July 11, 2017, plaintiff and his girlfriend, Tanya Saavadra, lived
together at their house on Meadow Avenue in Scranton, PA, along with their
children.
      As a backdrop, plaintiff was previously arrested, incarcerated, and
charged with assaulting Saavadra following a September 2014 incident at
their house. Plaintiff pled guilty to a harassment charge as a result of the
September 2014 incident. Saavadra also obtained a Protection from Abuse
(“PFA”) Order in Lackawanna County Court against plaintiff. Saavadra later
dropped the PFA against plaintiff and he moved back into the house.
      During the night of July 11, 2017, Saavadra left the house to go to the
movies after having an argument with plaintiff in which he accused her of
cheating on him. She also testified that she left because of the prior incident
when plaintiff assaulted her and, that she decided to let him cool down to
avoid another physical altercation. Saavadra returned to the Meadow Avenue

      1
        The material facts are derived from defendants’ statement of facts and
plainitff’s response to the statement, as well as the exhibits filed by the
parties. The court only includes facts material to the issues in the case
supported by the record, and it does not include legal conclusions.

                                      3
house at approximately 1:30 a.m. on July 12, 2017.
      After Saavadra returned to the house, plaintiff was waiting for her
outside and resumed arguing with her, interrogated her regarding her
whereabouts that evening, and accused her of cheating on him.
      During the argument outside, plaintiff “got in her face” and Saavadra
then began walking up the street towards a neighbor’s house to escape
plaintiff. Plaintiff then walked quickly behind Saavadra, and Saavadra later
told Officer Griffiths that plaintiff grabbed her and pushed her to the ground.
Saavadra also told Griffiths that plaintiff then started to drag her on the ground
by her hair for about 10 feet.
      In her deposition, Saavadra recanted her version of the July 12, 2017
incident that she told Griffiths at the scene and, corroborated plaintiff’s version
that he did not assault her. In their depositions, both Saavadra and plaintiff
testified that plaintiff did not push Saavadra to the ground and did not drag her
by the hair. Rather, plaintiff stated that Saavadra was angry over his
comments and he thought she was going to attack him. He then stated that
as Saavadra came at him, he moved out of the way causing her to slip. When
she slipped, he stated that he grabbed her by the hair to stop her from falling
onto a nearby car. Saavadra also testified that she slipped in her flip flop
shoes and that plaintiff was trying to prevent her from falling but they both fell.
      Regardless of whether plaintiff assaulted Saavadra and pushed her
down or whether she slipped, there is no dispute that a disturbance involving
plaintiff and Saavadra occurred outside of their house during the early

                                        4
morning hours on July 12, 2017.
      After being on the ground, Saavadra got up and ran back to their house
and locked plaintiff outside because she was afraid of him and did not want
to argue with him any more.
      Plaintiff then began knocking on the front door and trying to break it
down to get in the house. Saavadra stated that she feared for her safety and
called 911 to request police assistance. In her call to 911, Saavadra stated
that plaintiff “dragged her on the floor” and was “breaking things.”
      Plaintiff then knocked the front door off of its hinges and entered the
house. He then went upstairs to the couple’s bedroom and got into bed.
      About five minutes after Saavadra’s 911 call for police assistance, SPD
Police Officer Kyle Calvey arrived at the house. SPD Officer Griffiths then
arrived a few minutes later.
      Based on Griffiths’ testimony and his Affidavit of Probable Cause to
arrest plaintiff, Saavadra advised Griffiths that she was assaulted by plaintiff
after an argument as detailed above.
      Both Officers observed that the house’s front door was off the hinges
and that several of the house’s windows were broken. They also observed
that Saavadra’s clothes were dirty and that she was extremely upset and
crying. After speaking with Saavadra, the Officers went upstairs to the
couple’s bedroom where they found plaintiff lying face-down on the bed. Both
Officers entered the bedroom, and Griffiths announced their presence as
police officers and directed plaintiff to get up. Plaintiff did not respond and

                                       5
remained laying in the bed.
      The version of the events that then transpired in the bedroom differ
between plaintiff and Officers Griffiths and Calvey. Saavadra did not go into
the bedroom during the relevant time and did not see the Officers after they
entered the bedroom. Nor did the children of plaintiff and Saavadra, who were
home at the time, witness the incident in the bedroom.
      According to the Officers, plaintiff refused to follow Griffiths’ order to get
up off of the bed and Griffiths then advised plaintiff that he was being
arrested. With Calvey’s help, Griffiths put plaintiff’s right hand in a handcuff
as he still lay on his bed. Griffiths then tried to grab plaintiff’s left hand to put
in the handcuff, and plaintiff pulled his hand away and slid it up underneath
his pillow. When this occurred, Griffiths ordered plaintiff to surrender his left
hand so it could be placed in the handcuff. The Officers then stated that
plaintiff refused and actively resisted giving them his left hand to be
handcuffed.
      The Officers testified that they felt threatened and feared for their safety
when plaintiff refused to give them his left hand and stated that they did not
know if he had a weapon in his hand under the pillow.
      In order to get plaintiff to comply with the order, there is no dispute that
Griffiths then punched plaintiff twice in the face with a closed fist. After being
punched by Griffiths, plaintiff surrendered his left hand to be handcuffed.
When both of plaintiff’s hands were handcuffed, Griffiths did not use any
further force on plaintiff.

                                         6
      In his testimony, plaintiff stated that when the Officers entered his
bedroom, he was “100 percent” compliant with their commands and he was
willing to cooperate with them “100 percent.” He stated that he was half
asleep and in his bed when they entered the bedroom to arrest him and that
he was not a threat to either Officer. Plaintiff also stated that he was not
armed with any weapons and that Saavadra did not want him arrested.
      After plaintiff was arrested and handcuffed, the Officers transported him
to SPD Headquarters to be processed. Plaintiff’s face was bleeding from
Griffiths’ punches and he requested medical treatment. Medical personnel
were eventually called and they took plaintiff to a hospital for treatment to his
face. After conducting tests at the hospital, plaintiff sustained facial fractures
and was advised to see a specialist to determine if he needed surgery in the
future. Plaintiff testified that he still experiences headaches as well as other
ailments as a result of Griffiths’ punches. Also, Saavadra saw plaintiff’s blood
on the mattress after he was arrested and cleaned it up.
      As a result of the July 12, 2017 incident and plaintiff’s arrest, he was
incarcerated for 9 to 10 days. He was also charged with simple assault,
harassment and resisting arrest. After his release from prison, plaintiff
returned to his house with Saavadra.
      Subsequently, plaintiff pled guilty in Lackawanna County Court to simple
assault and harassment pursuant to a plea agreement, and the resisting
arrest charge was withdrawn.



                                        7
III.   DISCUSSION2
       In their motion for summary judgment, defendants raise several
contentions as to why they are entitled to judgment in this case. First, they
argue that plaintiff has failed to produce any evidence that a policy, custom
or practice of the City of Scranton resulted in the alleged violation of his
constitutional rights. They next argue that Officer Griffiths’ use of force to
effectuate    plaintiff’s   arrest   was   objectively   reasonable     under    the
circumstances. Third, they maintain that Officer Griffith is entitled to qualified
immunity from plaintiff’s excessive force claim. They further contend that
Officer Griffith is entitled to immunity from plaintiff’s state law assault and
battery claims pursuant to the PSTCA. Finally, they argue that plaintiff’s claim
for punitive damages against them is barred as a matter of law.


       A. Claims Against Officer Griffiths in his Official Capacity
       Plaintiff has sued Griffiths in both his individual and official capacity. The
court finds that the claims against Griffiths in his official capacity should be
dismissed since he is being sued as an Officer of the SPD, which is not a
legal entity that may be sued separately from the City under §1983. See
Wiggins v. McAndrew, 2018 WL 3727389 (M.D.Pa. Aug. 6, 2018).
       Thus, plaintiff’s claims against Officer Griffiths in his official capacity

       2
       Since the proper standard regarding a summary judgment motion
under Fed. R. Civ. P. 56(c) is stated in the briefs of the parties, the court does
not repeat it herein. See also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23
(1986); Turner v. Schering-Plough Corp., 901 F.2d 335, 340 (3d Cir. 1990).

                                           8
under §1983 cannot proceed “because these claims are viewed as claims
against the [City].” Credico v. West Goshen Police, 2013 WL 6077168, *3
(E.D.Pa. Nov. 18, 2013) (citing ” Kentucky v. Graham, 473 U.S. 159, 165-166
(1985)(“[A]n official-capacity suit is, in all respects other than name, to be
treated as a suit against the entity .... It is not a suit against the official
personally, for the real party in interest is the entity.”).
      As such, plaintiff’s claim under §1983 against Officer Griffiths in his
official capacity will be dismissed with prejudice. See Credico, 2013 WL
6077168, *5 (“a claim against an official in his official capacity is considered
a claim against the entity, i.e., [the City of Scranton].”).


      B. Count I – Section 1983 Excessive Force Claim Against Griffiths
      The court will now examine whether there exists disputed material facts
which preclude summary judgment regarding Count I of the plaintiff’s
complaint, i.e., his excessive force claim against defendant Griffiths. In Count
I, the plaintiff alleges that the force used by Griffiths during his arrest and in
handcuffing him was excessive, objectively unreasonable, and a violation of
the Fourth, Eighth and Fourteenth Amendments.
      Initially, the court finds that plaintiff’s excessive force claim does not fall
under the Eighth Amendment as cruel and unusual punishment nor under the
Fourteenth Amendment as a due process violation.
      In United States v. Lanier, 520 U.S. 259, 272 n.7,117 S.Ct. 1219 (1997),
the Supreme Court held that “if a constitutional claim is covered by a specific

                                         9
constitutional provision, such as the Fourth or Eighth Amendment, the claim
must be analyzed under the standard appropriate to that specific provision,
not under the rubric of substantive due process.” In Albright v. Oliver, 510
U.S. 266, 273, 114 S.Ct. 807, 813 (1994), the Court held that “[w]here a
particular Amendment provides an explicit textual source of constitutional
protection against a particular sort of government behavior, that Amendment,
not the more generalized notion of substantive due process, must be the
guide for analyzing these claims.” (internal quotation marks omitted); Betts v.
New Castle Youth Dev. Ctr., 621 F.3d 249, 260–61 (3d Cir. 2010).
      “In addressing an excessive force claim brought under section 1983,
analysis begins by identifying the specific constitutional right allegedly
infringed by the challenged application of force.” Albright, 510 U.S. at 271.
      “Where . . . the excessive force claim arises in the context of an arrest
or investigatory stop of a free citizen, it is most properly characterized as one
invoking the protections of the Fourth Amendment, which guarantees citizens
the right ‘to be secure in their persons . . . against unreasonable . . . seizures’
of the person.” Graham v. Connor, 490 U.S. 386, 394 (1989). The Fourth
Amendment provides protection for “those actions which occur between arrest
and pre-trial detention.” Donahue v. Gavin, 280 F.3d 371, 381 (3d Cir. 2002).
“Thereafter, the Due Process Clause of the Fourteenth Amendment provides
continuing protection.” Bodnar v. Wagner, No. CIV.A. 3:07-CV-2038, 2010 WL
56097, at *6 (M.D. Pa. Jan. 5, 2010) (citing James v. York County Police
Dep’t, 160 Fed. Appx. 126, 131 (3d Cir. 2005)).

                                        10
      The Third Circuit has clearly held that the Fourth Amendment applies
at least during the arrest and during transportation of the arrestee to the
police station. See Groman v. Twp. of Manalapan, 47 F.3d 628, 633-34 (3d
Cir. 1995). In this case, plaintiff’s excessive force claim against Griffiths
alleging that the Officer used excessive force is covered by the Fourth
Amendment. See Rivas v. City of Passaic, 365 F.3d 181, 198 (3d Cir. 2004)
(“The Supreme Court has held that all claims of excessive force by police
officers, in the context of an arrest, investigatory stop, or other ‘seizure’,
should be analyzed under the Fourth Amendment.”). The facts in this case
demonstrate that plaintiff was in the process of being arrested and detained
by police officers when he was punched twice in the face by Griffiths.
      Thus, since plaintiff’s excessive force claim squarely arises under the
Fourth Amendment, plaintiff’s claim under the Eighth and Fourteenth
Amendments, as a stand alone claim, will be dismissed with prejudice based
on the “more-specific-provision rule.”
      The court, however, construes plaintiff’s reference to the Fourteenth
Amendment as relying on the incorporation doctrine to support his Fourth
Amendment excessive force claim against a state actor and municipality.
“Under the incorporation doctrine, the Fourth Amendment and other
provisions of the Bill of Rights apply on their face only to the federal
government, and were incorporated against the states later by operation of
the Fourteenth Amendment's Due Process Clause.” Williams v. Papi, 30
F.Supp.3d 306, 311-12 (M.D.Pa. 2014).

                                     11
      Since plaintiff’s excessive force claim is governed by the Fourth
Amendment, the court must now analyze the claim under the Fourth
Amendment’s “objective reasonableness” standard. Graham v. Connor, 490
U.S. 386 (1989). “[W]hether the force used . . . is ‘reasonable’ under the
Fourth Amendment requires a careful balancing of the nature and quality of
the intrusion on the individual's Fourth Amendment interests’ against the
countervailing governmental interests at stake.” Id. at 396. More specifically,
the “objective reasonableness” standard requires the court to consider
“whether under the totality of the circumstances, the officers’ actions are
‘objectively reasonable’ in light of the facts and circumstances confronting
them, without regard to their underlying intent or motivations.” Kopec v. Tate,
361 F.3d 772, 776 (3d Cir. 2004) (citing Graham, 490 U.S. at 397). Relevant
factors to consider include the “severity of the crime at issue, whether the
suspect poses an immediate threat to the safety of the officers or others, and
whether he actively is resisting arrest or attempting to evade arrest by flight.”
Graham, 490 U.S. at 396. The Third Circuit has articulated additional factors
that are relevant to its assessment of “objective reasonableness,” which
include “the possibility that the persons subject to the police action are
themselves violent or dangerous, the duration of the action, whether the
action takes place in the context of effecting an arrest, the possibility that the
suspect may be armed, and the number of persons with whom the police
officers must contend at one time.” Sharrar v. Felsing, 128 F.3d 810, 822 (3d
Cir. 1997).

                                       12
      “Because such a determination depends on ‘all of the relevant facts and
circumstances leading up to the time that the officers allegedly used
excessive force,’ the Third Circuit has held that ‘[t]he reasonableness of the
use of force is normally an issue for the jury.’” Papi, 30 F.Supp.3d at 312.
      Defendants argue that the undisputed facts show plaintiff resisted arrest
and repeatedly refused their directives while trying to handcuff him which lead
to their belief that he may have been reaching for a weapon when he slid his
left hand under his pillow. As such, they contend that Griffiths and Calvey had
a reasonable basis to conclude that they may be in danger causing Griffiths
to punch plaintiff twice in the face to subdue him. Defendants also state that
Griffiths used only the force necessary to effectuate plaintiff’s arrest and that
after plaintiff was handcuffed, no further force was used.
      Here, as detailed above, the evidence is disputed as to whether the
actions of Griffiths in punching plaintiff in the face twice to subdue him while
he was laying in bed with one of his hands cuffed were objectively
unreasonable and in violation of the rights afforded to plaintiff by the Fourth
Amendment. The facts also demonstrate that after being punched by Griffiths,
plaintiff had to be treated at a hospital and he claims that he sustained severe
and serious injuries, some of which are permanent. Even though plaintiff was
being arrested for a violent crime, at the time the Officers arrived, plaintiff had
gone to bed and he stated that he was asleep and posed no threat to the
officers. Further, plaintiff had no weapon at the time and despite the fact that
his right hand was already cuffed and two Officers were present, Griffiths

                                        13
punched him twice in the face in order to cuff his left hand. The entire incident
occurred inside plaintiff’s bedroom while he was in his bed, and the facts are
disputed as to whether plaintiff posed a threat to the Officers during the
incident. Viewing the facts in a light most favorable to the non moving party,
the court finds that a jury must resolve the question of whether Griffiths’
conduct was objectively reasonable under the circumstances and, or whether
it amounted to excessive force in violation of the Fourth Amendment.
      Thus, defendants’ motion for summary judgment with respect to
plaintiff’s excessive force claim against Griffiths in his individual capacity will
be DENIED and this claim will proceed to trial.


      C. Punitive Damages
      As relief in his complaint, it appears that plaintiff is seeking punitive
damages in addition to compensatory damages. It is not clear if he is seeking
punitive damages against both the City and Griffiths. With respect to punitive
damages for a §1983 violation, this remedy is only available “when the
defendant’s conduct is shown to be motivated by evil motive or intent, or when
it involves reckless or callous indifference to the federally protected rights of
others.” Smith v. Wade, 461 U.S. 30 (1983). Regarding federal civil rights
claims, “reckless indifference” refers to the defendant’s knowledge of the
illegality of his actions, not the egregiousness of his actions. Alexander v.
Riga, 208 F.3d 419, 431 (3d Cir. 2000) (citing Kolstad v. Am. Dental Ass’n,
527 U.S. 526, 536 (1999)).

                                        14
      The court finds that the plaintiff cannot recover punitive damages
against the City and against Griffiths, to the extent he sues Griffiths in his
official capacity, since this is, in effect, a claim for punitive damages against
the City of Scranton. The Supreme Court has held that punitive damages may
not be awarded against municipalities under §1983. See City of Newport v.
Fact Concerts, Inc., 453 US 247, 271 (1981). Thus, any claim for punitive
damages against the City of Scranton, and Griffiths in his official capacity, are
subject to dismissal with prejudice.
      Insofar as the plaintiff is suing Griffiths in his individual capacity, the
court finds that he has presented sufficient evidence to have a jury decide if
Griffiths acted with “reckless indifference” with respect to his knowledge of the
illegality of his actions in punching plaintiff twice in the face. The evidence
plaintiff presented, although disputed, is enough to allow his request for
punitive damages with respect to his excessive force claim under §1983,
against Griffiths, to proceed. See Alexander v. Riga, 208 F.3d at 430-31.
      Based on the same rationale, plaintiff can also proceed on his claim for
punitive damages against Griffiths with respect to his two state law claims.
See Phillips v. Cricket Lighters, 584 Pa. 179, 188, 883 A.2d 439, 445 (2005)
(Under Pennsylvania law, “[p]unitive damages may be appropriately awarded
only when the plaintiff has established that the defendant has acted in an
outrageous fashion due to either the defendant’s evil motive or his reckless
indifference to the rights of others.”).
      As such, defendants’ motion for summary judgment with respect to

                                       15
plaintiff’s claim for punitive damages against Griffiths, in his individual capacity
for all three of his claims, Counts I-III, will be DENIED.


      D. Qualified Immunity of Officer Griffiths
      Defendants argue that Griffiths is entitled to qualified immunity with
respect to the plaintiff’s Fourth Amendment excessive force claim against him
individually. The common law privilege of qualified immunity protects public
officials who have undertaken discretionary acts from suit “to protect them
‘from undue interference with their duties and from potentially disabling
threats of liability.’” Harlow v. Fitzgerald, 457 U.S. 800, 806, 102 S.Ct. 2727
(1982). It is “an immunity from suit rather than a mere defense to liability.”
Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808 (2009).
      District courts must use a two-prong test to analyze claims of qualified
immunity. Pearson v. Callahan, 555 U.S. at 232. Courts must determine if: (1)
“Taken in the light most favorable to the party asserting the injury, do the facts
alleged show the officer’s conduct violated a constitutional right?” and (2)
“whether the right was clearly established.” Id.; Saucier v. Katz, 533 U.S. 194,
201 (2001) abrogated in part by Pearson, 555 U.S. 223; Curley v. Klem, 499
F.3d 199, 206 (3d Cir. 2007). If there was a violation of a constitutional right
and the right was clearly established, then qualified immunity does not apply.
Thus, the defendants may defeat a claim by establishing either prong of the
analysis. Courts are “permitted to exercise their sound discretion in deciding
which of the two prongs of the qualified immunity analysis should be

                                        16
addressed first in light of the circumstances of the particular case.” Id. at 236.
      Under the first Saucier prong, the court finds that the facts are disputed
as to whether Griffiths’ actions of punching plaintiff in the face violated the
plaintiff’s Fourth Amendment right to be free from excessive force during his
arrest. As discussed, the evidence is disputed as to “whether under the
totality of the circumstances, [Griffiths’] actions are ‘objectively reasonable’ in
light of the facts and circumstances confronting [him], without regard to their
underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397
(1989).
      The court also finds that qualified immunity is not warranted based on
the second Saucier prong.
      A public official is entitled to qualified immunity if the constitutional right
at issue was not clearly established. Saucier, 533 U.S. at 201. Before
concluding that a clearly established right exists, “the court must define the
right allegedly violated at the appropriate level of specificity.”; Williams v.
Bitner, 455 F.3d 186, 191 (3d Cir. 2006). The “contours of the right must be
sufficiently clear that a reasonable official would understand that what he is
doing violates that right.” Saucier, 533 U.S. at 202. This does not “require a
case directly on point, but existing precedent must have placed the statutory
or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731,
741, 131 S.Ct. 2074, 2083 (2011).
      Here, the Fourth Amendment right of a person to be free from excessive
force by police officers during an arrest was clearly established on July 12,

                                        17
2017, and the contours of this right were sufficiently clear that a reasonable
officer would understand that if a person was not resisting and posed no
threat to anyone’s safety, as plaintiff’s evidence shows, then punching the
person in the face twice violated that right. Thus, despite defendants’
evidence that shows Griffiths’ actions were reasonable under all of the
circumstances due to plaintiff’s behavior and failure to obey the Officers’
commands, the court has found disputed facts exist regarding plaintiff’s
Fourth Amendment claim precluding qualified immunity from shielding
Griffiths.
      Therefore, defendants’ motion for summary judgment with respect to
their contention that Griffiths is entitled to qualified immunity as to plaintiff’s
Fourth Amendment excessive force claim is DENIED.


      E. Pennsylvania State Law Claims Against Griffiths, Counts II & III
      The plaintiff raises claims for assault and battery against Griffiths under
Pennsylvania state law. Defendants maintain that Griffiths is immune from any
state law claims under the Political Subdivision Tort Claims Act (“PSTCA”), 42
Pa.C.S.A. §§8541, et seq. Section 8541 of the PSTCA provides that “no local
agency shall be liable for any damages on account of any injury to a person
or property caused by any act of the local agency or an employee thereof or
any other person.” “The PSTCA grants local agencies immunity from liability
for damages caused by agency employees, subject to eight specifically
enumerated statutory exceptions.” Credico, 2013 WL 6077168, *2; see also

                                        18
42 Pa.C.S.A. §8542. The plaintiff is not asserting a cause of action for
negligence against Griffiths, and his claims do not fall into one of the eight
enumerated exceptions.
      The defendants state that Griffiths is immune under the PSTCA for any
alleged damages based on the actions he took within the scope of his duties
and since there is no evidence to show that Griffiths acted with a malicious
intent to harm or injure plaintiff. Plaintiff argues that since his evidence shows
Griffiths’ conduct amounted to actual malice or willful misconduct, Griffiths is
not entitled to immunity from his assault and battery claims under the PSTCA.
      In Vargas v. City of Phila., 783 F.3d 962, 975 (3d Cir. 2015), the Third
Circuit held that the “PSTCA provides immunity to municipalities and its
employees for official actions unless the employee’s conduct goes beyond
negligence and constitutes ‘a crime, actual fraud, actual malice, or willful
misconduct.’” No doubt that an additional exception under the PSTCA exists
for public employees whose actions have been deemed a “crime, actual fraud,
actual malice or willful misconduct” by judicial determination. 42 Pa.C.S.A.
§8550. Under Pennsylvania law, “willful misconduct” has been defined to
mean “conduct whereby the actor desired to bring about the result that
followed or at least was aware that it was substantially certain to follow, so
that such desire can be implied.” King v. Breach, 540 A.2d 976, 981 (Pa.
Cmwlth. 1988) (citing Evans v. Philadelphia Transportation Co., 212 A.2d 440
(Pa. 1965)). Thus, “the term ‘willful misconduct’ is synonymous with the term
‘intentional tort.”’ King, 540 A.2d at 981.

                                       19
      The court finds that plaintiff has presented sufficient evidence to show
that the conduct by Griffiths, if believed by a jury, would fall outside the scope
of immunity provided for in the PSTCA. In light of the disputed evidence, the
jury must determine if Griffiths’ use of force amounted to willful misconduct or
if he acted with a malicious intent to harm plaintiff.
      As such, the defendants’ motion for summary judgment with respect to
plaintiff’s state law tort claims for assault and battery, Counts II and III,
against Griffiths will be DENIED since factual disputes exist as to whether this
defendant is immune under the PSTCA. Factual disputes also exist as to the
substance of both of plaintiff’s state law claims against Griffiths and they will
proceed.


      F. Count I – City of Scranton’s Municipal Liability
      The defendants also move for summary judgment regarding Count I of
the complaint relating to the City of Scranton’s municipal liability for allegedly
having a custom or policy to allow its officers to use excessive force on people
while they are being arrested. In their motion, defendants argue that the
plaintiff failed to produce sufficient evidence to establish his claim against the
City under Monell in Count I. Specifically, defendants contend that plaintiff has
not established any policy, custom or practice of the City that led to the
alleged violation of his Fourth Amendment rights while he was being arrested.
Thus, defendants assert that the City is entitled to summary judgment with
respect to plaintiff’s constitutional claim. Plaintiff argues that the facts show

                                       20
Griffiths acted as the policymaker in deciding what amount of force was
required to subdue him during his arrest, and that he has shown Griffiths’
conduct amounted to excessive force a violation of his Fourth Amendment
rights.
      With respect to the City, plaintiff simply avers in his complaint, (Doc. 1
at 2), that the City “is responsible for the actions of [Officer] Griffiths”, and that
“the conduct of [ ] Griffiths, was the direct result of the policy, practice, custom
and deliberate indifference of [the City].”
      Since plaintiff names the City as a defendant and alleges that it violated
his constitutional rights, the standards annunciated in Monell v. Department
of Social Servs., 436 U.S. 658, 691, 98 S.Ct. 2018 (1978), apply to his claim
against it. See Moeck v. Pleasant Valley School Dist., 983 F.Supp.2d 516,
524 (M.D.Pa. 2013). A municipality is a “person” for purposes of §1983. See
Bd. of the County Comm'rs of Bryan County, Oklahoma v. Brown, 520 U.S.
397, 403 (1997). But §1983 does not allow municipal liability under a theory
of respondeat superior. Id. A municipality is not liable under §1983 merely for
employing someone who violates a person’s civil rights; rather, a municipality
that does not directly violate a person’s civil rights is liable only where it has
in place a policy or custom that led to the violation. Id. “Municipal liability only
attaches when a plaintiff demonstrates that an official policy or custom caused
the asserted constitutional deprivation.” Moeck v. Pleasant Valley School
Dist., 983 F.Supp.2d at 524; Mann v. Palmerton Area School Dist., 33
F.Supp.3d 530, 540-41 (M.D.Pa. 2014) (“Municipal liability only attaches when

                                         21
a plaintiff demonstrates that an official policy or custom caused the asserted
constitutional deprivation.”) (citation omitted). The plaintiff bears the burden
of identifying the policy or custom. Id. This rule ensures that a municipality will
only be liable where it is the “moving force” behind the plaintiff's injury. Id.
      A court may find that a municipal policy exists when a “‘decisionmaker
possess[ing] final authority to establish municipal policy with respect to the
action’ issues an official proclamation, policy, or edict.” Andrews v. City of
Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990) (quoting Pembaur v. City of
Cincinnati, 475 U.S. 469, 481 (1986)). It is also possible for a court to find the
existence of a municipal policy in “the isolated decision of an executive
municipal policymaker.” City of St. Louis v. Praprotnik, 485 U.S. 112, 139
(1988). “A course of conduct is considered to be a ‘custom’ when, though not
authorized by law, ‘such practices of state officials [are] so permanent and
well settled’ as to virtually constitute law.” Andrews, 895 F.2d at 1480
(citations omitted). There must be a “direct causal link” between the municipal
policy or custom and the alleged constitutional violation. City of Canton, Ohio
v. Harris, 489 U.S. 378, 385 (1989); Jiminez v. All American Rathskeller, Inc.,
503 F.3d 247, 249–50 (3d Cir. 2007) (citation omitted).
      Additionally, “the conclusion that the action taken or directed by the
municipality or its authorized decisionmaker itself violates federal law will also
determine that the municipal action was the moving force behind the injury of
which the plaintiff complains.” Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,
520 U.S. 397, 405, 117 S.Ct. 1382 (1997).

                                        22
      Plaintiff now argues that the City can also be held liable with respect to
his constitutional claim even though he concedes that the City did not have
any policy authorizing “police brutality.” Rather, he contends that his Fourth
Amendment rights were violated by an act of a policymaker, i.e., he claims
that “Griffiths was in effect the policymaker when it came to dealing with [him]
on July 12, 2017.” Thus, plaintiff contends that despite the lack of a policy, the
City can be held liable since “federal law has been violated by an act of the
policymaker itself.” Plaintiff states that since Griffiths was “one of the
dispatched officers to arrive at [his] residence on July 12, 2017, he was the
policymaker for carrying out patrolman duties and arrests that night.” Plaintiff
contends that Griffiths was the one who made all of the decisions regarding
his arrest. Plaintiff points out that Griffiths testified that he did not ever have
to consult with any other representative of the City when making arrests and,
that it was not the policy or custom of the City to have any interdepartmental
meetings to discuss cases or incidents out of the ordinary that may arise.
      Although , section 1983 does not allow municipal liability under a theory
of respondeat superior, Brickell, 658 F. Supp. 2d at 626-27, it is possible to
find the existence of a municipal policy in “the isolated decision of an
executive municipal policymaker.” Praprotnik, 485 U.S. at 139. Here, the court
finds that there is insufficient evidence to show that Officer Griffiths, a
patrolman, was an executive policymaker or an authorized decisionmaker for
the City regarding the amount of force required to effectuate a suspect’s
arrest. Rather, the evidence shows that plaintiff is attempting to hold the City

                                        23
liable on his excessive force claim based only on respondeat superior. If
plaintiff’s assertion was correct, then the City could be held liable for every
arrest made by one of its patrolmen despite the holding in Monell which
requires much more.
      Further, plaintiff states in his brief in opposition that “Scranton provides
inconsequential training to its police staff at best, particularly when it comes
to handling domestic violence”, since “Griffiths testified that Scranton’s police
officers have to undergo some type of training regarding how to handle
domestic altercations, [but], [he] could not recall when he last underwent
any kind of domestic violence training.” However, Count I of the complaint
does not include a municipal liability claim against the City based on its failure
to train police officers regarding responding to domestic violence incidents.
To the extent plaintiff attempts to add a failure-to-train claim against the City
under Monell in his brief in opposition,“[i]t is axiomatic that the complaint may
not be amended by the briefs in opposition to a motion to dismiss.” Heim v.
York Cnty. Prison, 3:CV-10-1369, 2013 WL 1414638 (M.D. Pa. Apr. 8,
2013)(citing Pennsylvania ex rel. Zimmerman v. Pepsico, Inc., 836 F.2d 173,
181 (3d Cir.1988)).Thus, the court will not consider this additional claim.3


      3
        The court notes that even if it did consider a failure-to-train claim
against the City, plaintiff did not produce sufficient evidence showing that any
training deficiency by the City’s police department was causally connected to
Griffiths’ actions during his arrest. Further, “[a] pattern of similar constitutional
violations by untrained employees is ‘ordinarily necessary’ to demonstrate
deliberate indifference for purposes of failure to train.” Connick v. Thompson,
563 U.S. 51, 62 (2011). No evidence of any such pattern was produced in this

                                         24
          Therefore, the court will GRANT defendants’ motion for summary
judgment with respect to Count I of the complaint as it relates to the City since
plaintiff’s evidence is insufficient to support an actionable Monell claim against
it. Additionally, the court will enter judgment in favor of the City since it is only
named as a defendant in Count I.


IV.       CONCLUSION
          In light of the foregoing analysis, the court will GRANT IN PART and
DENY IN PART the defendants’ motion for summary judgment. (Doc. 17). The
court will DENY the defendants’ motion with respect to Officer Griffiths and
plaintiff will be permitted to proceed with his claims in Counts I-III against
Griffiths to the extent stated above. The court will GRANT the defendants’
motion with respect to the City and plaintiff’s §1983 claim against the City in
Count I, and it will enter JUDGMENT in favor of the City. An appropriate order
shall follow.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
DATED: February 5, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2398-01.wpd




case. Nor has plaintiff shown that “the need for more or different training is so
obvious, and the inadequacy so likely to result in the violation of constitutional
rights, that the policymakers of the city can reasonably be said to have been
deliberately indifferent to the need.” City of Canton, Ohio v. Harris, 489 U.S.
378, 390 (1989).

                                                                  25
